DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or fairly suggest (claim 1) a method for implementing banknote counting of a banknote counting device, comprising: turning on counterfeit distinguishing function if a banknote counting instruction carrying user identity information is received, and if a counterfeit banknote is detected during the banknote counting process, recording the sequence of the counterfeit banknote, the denomination of each counterfeit banknote, and the quantity of the counterfeit banknote; extracting the counterfeit banknote from the banknotes that have been counted according to the sequence of the counterfeit banknote, and calculating the amount of the counterfeit banknote based on the quantity of the counterfeit banknote and the denomination of each counterfeit banknote; acquiring the user identity information in the banknote counting instruction, and determining, according to the user identity information, whether a circulation amount and number of times of circulation of counterfeit currency having a mapping relationship to the user identity information exist in a preset counterfeit currency circulation database; if existing, calculating the sum of the 

Claim 6 is similar in scope.

The examiner notes that the particular limitations regarding mapping the circulation of particular banknotes to particular users several other steps are not taught or suggested in the context of the claims.

The examiner notes that the International PCT Report also did not find any teaching of the claimed invention in the prior art.

The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DANIEL A HESS/Primary Examiner, Art Unit 2876